UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 17-4156


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JARVIS ALONZO DAVIS,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Chief District Judge. (4:07-cr-00051-TLW-1)


Submitted: August 17, 2017                                        Decided: August 21, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Casey P. Riddle, Assistant Federal Public Defenders, Florence,
South Carolina, for Appellant. Arthur Bradley Parham, Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jarvis Alonzo Davis appeals from the district court’s judgment revoking his

supervised release and sentencing Davis to a total of 30 months in prison. Davis’ attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), in which he states

that there are no meritorious issues for appeal but suggests that we review the

reasonableness of Davis’ sentence. Although advised of his right to file a pro se

supplemental brief, Davis has not done so. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We “will

affirm a revocation sentence if it is within the statutory maximum and is not ‘plainly

unreasonable.’” Id. (quoting United States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006)).

“When reviewing whether a revocation sentence is plainly unreasonable, we must first

determine whether it is unreasonable at all.” United States v. Thompson, 595 F.3d 544,

546 (4th Cir. 2010). A sentence is substantively reasonable if the district court states a

proper basis for concluding the defendant should receive the sentence imposed, up to the

statutory maximum. Crudup, 461 F.3d at 440. A sentence within the applicable policy

statement range under Chapter 7 of the Sentencing Guidelines is presumed reasonable.

United States v. Padgett, 788 F.3d 370, 373 (4th Cir.), cert. denied, 136 S. Ct. 494 (2015).

Applying these standards, we readily conclude that Davis’ within-range sentence is neither

procedurally nor substantively unreasonable, and therefore is not plainly unreasonable.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the district court’s judgment.

                                             2
This court requires that counsel inform Davis, in writing, of the right to petition the

Supreme Court of the United States for further review. If Davis requests that a petition be

filed, but counsel believes that such a petition would be frivolous, then counsel may move

in this court for leave to withdraw from representation. Counsel’s motion must state that

a copy thereof was served on Davis. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3